Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-20-2005

USA v. Guzman
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3068




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Guzman" (2005). 2005 Decisions. Paper 1151.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1151


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 03-3068


                              UNITED STATES OF AMERICA

                                              v.

                                  ROBINSON GUZMAN,

                                              Appellant




                              SUR PETITION FOR REHEARING




                Present: ALITO, BARRY, and FUENTES, Circuit Judges


       The petition for panel rehearing filed by Appellee in the above entitled case having

been submitted to the judges who participated in the decision of this court, the petition for

panel rehearing is granted.

                                           By the Court,




                                           /s/ Samuel A. Alito, Jr.
                                           Circuit Judge
DATED: May 20, 2005
CLW/cc: Carlos Perez-Olivo, Esq.
        Caroline A. Sadlowski, Esq.
        Gail Zweig, Esq.
        George S. Leone, Esq.